DETAILED ACTION
	This Office Action is in response to the amendment filed 05/01/2022.  Claims 25-26 and 29-42 are acknowledged as pending in this application with claims 37-42 being new.

Double Patenting
Applicant is advised that should claim 41 be found allowable, claim 42 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 25-26, 29, and 33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eazor (US 6,575,884).
Regarding claim 25, Eazor teaches an exercise bench (embodiment of Figs 4-13) comprising: a frame (2, 18); a seat (10) situated over, and distinct from, the frame (seat 10 is situated over frame portion 18); a seatback (12); and a connection mechanism (26) for adjustably and/or flexibly connecting the seatback to the frame or/and the seat; and at least three pairs of handles (14/15, 16/17, each of the pads of cross member 20), each pair of handles connected to the frame, the seat, the seatback, or/and the connection mechanism at generally symmetrical locations on opposite sides of the frame, the seat, the seatback, or/and the connection mechanism (handles 14/15 are shown as mounted on opposite sides of frame 2, handles 16/17 are shown as mounted on opposite sides of seatback 12, and the pads of cross member 20 are shown as mounted on opposite sides of the cross member), each pair of handles separate and distinct from each other pair of handles.
Regarding claim 26, Eazor teaches the handles in at least one of the pairs are turnable (the handles on crossbar 20 are turnable about pivot 36).
Regarding claim 29, Eazor teaches one of the pairs of handles (16/17) is connected to the seatback at generally symmetrical locations on opposite sides of the seatback (as shown in Fig. 4 and 7).
Regarding claim 33, Eazor teaches the frame comprises a main frame structure (6) and a pair of frame legs (4 and 5) connected to the main frame structure.

Claim(s) 25-26, 29-38 and 40-42 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee (US 5,716,308).
Regarding claim 25, Lee teaches an exercise bench comprising: a frame (10, 50, 61, 62, 623); a seat (13) situated over, and distinct from, the frame (seat 13 is situated over frame portion 10); a seatback (20); and a connection mechanism (22, 90) for adjustably and/or flexibly connecting the seatback to the frame or/and the seat; and at least three pairs of handles (42, 72, 624), each pair of handles connected to the frame, the seat, the seatback, or/and the connection mechanism at generally symmetrical locations on opposite sides of the frame, the seat, the seatback, or/and the connection mechanism, (handles 42 are shown as connected on opposite sides of the seatback; handles 72 are shown as connected on opposite sides of the frame at connections 14 and 625; and handles 624 are shown as connected on opposite sides of frame portion 623) each pair of handles separate and distinct from each other pair of handles.
Regarding claim 26, Lee teaches the handles in at least one of the pairs are turnable (all of Lee’s handles are turnable, as handles 42 can be turned about pivot 91/44, handles 72 are attached to a flexible member can be turned between the positions shown in Figs. 3 and 6, and handles 624 can turn about pivots 93 and 92).
Regarding claim 29, Lee teaches one of the pairs of handles (42) is connected to the seatback at generally symmetrical locations on opposite sides of the seatback (as shown in Fig. 2).
Regarding claim 30, Lee teaches the seatback has (i) a first transverse edge closest to the seat and (ii) a second transverse edge opposite the first edge and thereby farthest from the seat, one of the pairs of handles (42) being connected to the seatback at generally symmetrical locations on opposite sides of the seatback in close proximity to its second edge (as shown in Fig. 2).
Regarding claim 31, Lee teaches at least one additional pair of handles (615) connected to the frame, the seat, the seatback, or/and the connection mechanism at generally symmetrical locations on opposite sides of the frame, the seat, the seatback, or/and the connection mechanism.
Regarding claim 32, Lee teaches at least two additional pairs of handles (615, second set of handles labeled as 624) connected to the frame, the seat, the seatback, or/and the connection mechanism at generally symmetrical locations on opposite sides of the frame, the seat, the seatback, or/and the connection mechanism.
Regarding claim 33, Lee teaches the frame comprises a main frame structure (top bar of 12) and a pair of frame legs (legs of 12) connected to the main frame structure.
Regarding claims 37-38, Lee teaches the handles of at least two of the pairs of handles are movable independently of each other (handles 42 can be independently turned about pivot 91/44, handles 72 are attached to a flexible member can be independently moved in in any desired manner).
Regarding claims 40-42, Lee teaches the handles of at least two of the pairs of handles have respective handle axes and are respectively turnable about their handle axes independently of each other (handles 42 can be independently rotated about the axis through about pivot 91/44, handles 72 are attached to a flexible member can be independently rotated in in any desired manner, such as rotated about an axis coinciding with the flexible member, i.e. between the positions shown in Figs. 3 and 6, or about the axis extending through the center of the handle).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eazor (US 6,575,884), as applied to claim 33 above, and further in view of Krull (US 7,361,123).
Regarding claim 34, Eazor fails to teach the legs being flexibly connected to the main frame structure.  Krull teaches an exercise bench having first (131) and second (132) legs connected to a main frame structure (110) wherein the frame legs are flexibly connected to the main frame structure, each frame leg switchable between (a) an extended position (as in Fig. 1) in which extended-position surface area of that leg substantially contacts the underlying surface and (b) a retracted position (as in Fig. 6) in which retracted-position surface area of that leg substantially contacts the underlying surface such that the main frame structure is farther from the underlying surface when the legs are in their extended positions than when the legs are in their retracted positions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Eazor by providing the legs as folding, as taught by Krull, in order to allow the device to be placed into a smaller state for storage or transportation (see Krull, column 4 lines 17-19).
Regarding claim 35, Eazor teaches the main frame structure (6) has a front end and a back end opposite the front end; a front one of the frame legs is connected to the main frame structure at or near its front end; and a back one of the frame legs is connected to the main frame structure at or near its back end.  Eazor fails to teach the legs being flexibly connected to the main frame structure.  Krull teaches an exercise bench having front (131) and rear (132) legs connected to a main frame structure (110) wherein the frame legs are flexibly connected to the main frame structure (see  Figs. 1 and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Eazor by providing the legs as folding, as taught by Krull, in order to allow the device to be placed into a smaller state for storage or transportation (see Krull, column 4 lines 17-19).
Regarding claim 36, Eazor teaches each frame leg comprises: a pair of elongated side members, each having a first end and a second end opposite the first end, the side members being connected to the main frame structure at their first ends; and a cross member connected to the side members (see Fig. 6 Eazor fails to teach the legs being flexibly connected to the main frame structure.  Krull teaches an exercise bench having front (131) and rear (132) legs connected to a main frame structure (110) wherein the frame legs are flexibly connected to the main frame structure (see  Figs. 1 and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Eazor by providing the legs as folding, as taught by Krull, in order to allow the device to be placed into a smaller state for storage or transportation (see Krull, column 4 lines 17-19).

Claims 34-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 5,716,308), as applied to claim 33 above, and further in view of Krull (US 7,361,123).
Regarding claim 34, Lee fails to teach the legs being flexibly connected to the main frame structure.  Krull teaches an exercise bench having first (131) and second (132) legs connected to a main frame structure (110) wherein the frame legs are flexibly connected to the main frame structure, each frame leg switchable between (a) an extended position (as in Fig. 1) in which extended-position surface area of that leg substantially contacts the underlying surface and (b) a retracted position (as in Fig. 6) in which retracted-position surface area of that leg substantially contacts the underlying surface such that the main frame structure is farther from the underlying surface when the legs are in their extended positions than when the legs are in their retracted positions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Lee by providing the legs as folding, as taught by Krull, in order to allow the device to be placed into a smaller state for storage or transportation (see Krull, column 4 lines 17-19).
Regarding claim 35, Lee teaches the main frame structure (top bar of 12) has a front end and a back end opposite the front end; a front one of the frame legs is connected to the main frame structure at or near its front end; and a back one of the frame legs is connected to the main frame structure at or near its back end.  Lee fails to teach the legs being flexibly connected to the main frame structure.  Krull teaches an exercise bench having front (131) and rear (132) legs connected to a main frame structure (110) wherein the frame legs are flexibly connected to the main frame structure (see  Figs. 1 and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Lee by providing the legs as folding, as taught by Krull, in order to allow the device to be placed into a smaller state for storage or transportation (see Krull, column 4 lines 17-19).
Regarding claim 36, Lee fails to teach each frame leg comprises: a pair of elongated side members, each having a first end and a second end opposite the first end, the side members being flexibly connected to the main frame structure at their first ends; and a cross member connected to the side members.  Krull teaches an exercise bench having first (131) and second (132) legs connected to a main frame structure (110) wherein each frame leg comprises: a pair of elongated side members, each having a first end and a second end opposite the first end (see Fig. 2), the side members being flexibly connected to the main frame structure at their first ends (see Figs. 1 and 6); and a cross member connected to the side members (see Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Lee by providing the legs with the structure and as folding, as taught by Krull, in order to provide stability to the device and allow the device to be placed into a smaller state for storage or transportation (see Krull, column 4 lines 17-19).

Claim 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 5,716,308), as applied to claim 25 above, and further in view of Golesh (US 2006/0035772).
Lee teaches the handles of at least two of the pairs of handles have respective handle axes and are respectively turnable about their handle axes independently of each other (handles 42 can be independently rotated about the axis through about pivot 91/44, handles 72 are attached to a flexible member can be independently rotated in in any desired manner, such as rotated about an axis coinciding with the flexible member, i.e. between the positions shown in Figs. 3 and 6, or about the axis extending through the center of the handle).
Lee does not specifically disclose the handles of the third pair of handles are turnable about handle axes independently of each other.  Golesh teaches an exercise bench having pads 192 analogous to Lee’s handles 624, and teaches they are independently turnabout about their axes for the purpose of allowing the pads to move with the user during an exercise motion [0041].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Lee by causing handles 624 to be rotatable, as taught by Golesh, in order to allow them to move with the user during an exercise motion, thus providing increased comfort and support to the user.

Response to Arguments
Applicant's arguments filed 05/01/2022 have been fully considered but they are not persuasive.
Regarding the Eazor reference, Applicant argues that the two cylindrical portions of member 20 are not “connected to the frame, the seat, the seatback, or/and the connection mechanism at generally symmetrical locations on opposite sides of the frame, the seat, the seatback, or/and the connection mechanism”, as they are connected via a single rod to the front of frame 2.  As discussed above, this rod is considered to be part of Eazor’s frame.  The padded cylindrical portions are connected to this frame portion on opposite sides.  The argument is therefore not persuasive. As this position was not stated in the previous Office Action, this Office Action is not being made Final.
Applicant further argues that Eazor’s cylindrical portions are not described as usable as handles.  This is not persuasive.  Eazor’s cylindrical portions are of a size and shape that would allow them to be gripped by the user’s hands and used as handles.  The argument is therefore not persuasive.
Regarding the Lee reference, Applicant argues that neither pull members 72 or cylindrical members 624 are handles, as required by the claims.  Applicant states that pull members 72 do not connect to the frame.  This is not persuasive, as the pull members are connected to the frame at guide rings 14 and via hook on frame member 623.  Applicant appears to suggest that the cable passing through guide rings 14 does not amount to being connected to the frame.  When the cord is routed connected as shown in the figures, it is held to the frame, and is therefore considered connected.   Applicant states that the cord can be otherwise routed to avoid the guide rings.  The ability of the cord to be disconnected from the rings does not negate the shown attachment. The argument is therefore not persuasive.
Applicant states that Lee’s cylindrical members 624 are not connected to the frame on opposite sides of the frame because they are joined via a single support rod. As discussed above, this rod  is considered to be part of Lee’s frame.  The cylindrical members 624 are connected to frame portion 623 on opposite sides. The argument is therefore not persuasive.  As this position was not stated in the previous Office Action, this Office Action is not being made Final.
Applicant further argues that pull members 72 and positioning members 624 are not “separate and distinct”.  This is not persuasive.  While the pull members 72 and positioning members 624 are connected by elastic cord 70, they are separate and distinct components which can be independently grasped and manipulated.  As shown in Fig. 6, the user can move pull members 72 while positioning members 624 remain stationary.  Similarly, Fig. 7 illustrates positioning members 634 being manipulated while pull members 72 remain stationary.  If the claim “separate and distinct” language is taken to mean that the components are not connected in any way, then the claims do not encompass Applicant’s invention either, as Applicant’s handles are interconnected via mutual connection to the bench structure.  The argument is therefore not persuasive.
With respect to claim 31, Applicant states that Lee’s members 615 are not connected on opposite sides of the frame.  Elements 615 are connected on opposite sides of sleeve member 61, which is considered to be a component of the frame.  Applicant further states that members 615 are not disclosed as handles.  Members 615 are of a size and shape that would allow them to be gripped by the user’s hands and used as handles. They are shown as being the same size and shape as members 624, which are disclosed as being used as handles (see Fig. 7).  The argument is therefore not persuasive.
With respect to claim 32, Applicant states that Lee’s second set of members 624 are not handles connected on opposite sides of the frame for the same reasons as the previously discussed members.  The second set of members are considered to be handles mounted on opposite sides of the frame for the same reasons as discussed above.
Applicants remarks with respect to claims 34-36 merely argue that the dependent claims are patentable for the same reasons as the independent claim.  The arguments are therefore not persuasive for the same reasons as above.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784